Citation Nr: 1035105	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-23 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD) for the period from 
March 17, 2003, to November 27, 2007.

2.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD) on or after November 27, 
2007.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney 



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  That decision granted service connection for PTSD and 
assigned a 30 percent disability evaluation effective from March 
17, 2003.   

During the pendency of this appeal, the RO issued a rating 
decision in February 2008 in which the Veteran's evaluation for 
PTSD was increased to 50 percent effective from November 27, 
2007.  Applicable law mandates that when a veteran seeks an 
increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and it 
follows that such a claim remains in controversy where less than 
the maximum benefit available is awarded. See AB v. Brown, 6 Vet. 
App. 35 (1993).  Because the 50 percent disability evaluation 
does not represent the maximum rating available for the Veteran's 
PTSD, the issue remains in appellate status. 

A hearing was held on July 13, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before the undersigned acting Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

As will be discussed in greater detail below, the evidence of 
record shows that the Veteran has claimed unemployability due to 
his service-connected PTSD, and therefore, the issue of 
entitlement to a TDIU has been reasonably raised by the record.  
This issue is considered part and parcel to the Veteran's claim 
for an increased rating for PTSD. See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office. VA will notify the appellant if further action 
is required.



REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was last afforded a VA examination in 
November 2007 in connection with his claim for a higher initial 
evaluation for PTSD.  As such, it has been nearly three years 
since he was last examined.  Since that time, he has received 
continuing treatment for PTSD, and the medical records suggest 
the November 2007 VA examination may no longer be an accurate 
depiction of the severity of the Veteran's current disability.  
Therefore, the Board finds that a VA examination is necessary for 
ascertaining the current severity and manifestations of the 
Veteran's service-connected PTSD.  

Moreover, the Veteran testified at his July 2010 hearing that he 
was not currently in receipt of disability benefits from the 
Social Security Administration (SSA).  In particular, he stated 
that he had applied sometime in 2003 and was denied.  However, 
the Board notes that the SSA disability determination and the 
records upon which the decision was based are not associated with 
the claims file.  Such records may prove to be relevant and 
probative.  Therefore, the RO should obtain and associate such 
records with the Veteran's claims file.

In addition, the Court has recently held that if the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).   In this 
case, the Board notes that entitlement to TDIU was previously 
denied in a March 2007 rating decision.  However, the Veteran has 
clearly contended since that time that his PTSD renders him 
unemployable.  Thus, the Board finds that a new claim of 
entitlement to a TDIU was expressly raised by the Veteran in 
connection with his current appeal.  Therefore, the RO should 
develop a claim for TDIU in accordance with Rice v. Shinseki, 22 
Vet. App. 447 (2009).

The RO should also take this opportunity to obtain VA outpatient 
treatment records from December 2009 to the present. 

Accordingly, the case is REMANDED for the following action:


1.  The RO should consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service- 
connected disorders, in accordance with 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
In so doing, the RO may decide to pursue 
further development of the Veteran's 
employment history or to obtain additional 
medical evidence or a medical opinion, as 
is deemed necessary.

2.  The RO should obtain and associate with 
the claims file the Social Security 
Administration (SSA) decision to deny 
disability benefits to the Veteran and the 
records upon which that determination was 
based.  If the search for such records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his PTSD.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records with the 
claims file.  A specific request should be 
made for VA medical records dated from 
December 2009 to the present.

4.  After the above records are obtained, 
to the extent available, the Veteran should 
be afforded a VA examination to ascertain 
the current severity and manifestations of 
his PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the severity of the Veteran's 
service- connected PTSD.  The examiner 
should also report all signs and symptoms 
necessary for rating the Veteran's PTSD 
under the General Rating Formula for Mental 
Disorders.  The findings of the examiner 
should address the level of social and 
occupational impairment attributable to the 
Veteran's PTSD.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

5.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the action taken in the 
preceding paragraphs.

6.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans'Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

